                        United States District Court
                      Western District of North Carolina
                             Charlotte Division

          Doreen Salamone,           )               JUDGMENT IN CASE
                                     )
              Plaintiff(s),          )                3:18-cv-00298-GCM
                                     )
                  vs.                )
                                     )
 Central Piedmont Community College, )
             Defendant(s).           )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 11, 2020 Order.

                                               February 11, 2020
